ORDER
This attorney disciplinary matter is before the Court pursuant to a motion filed by Disciplinary Counsel requesting, that the respondent, Joseph Caramadre, be disbarred from the practice of law in this *188state. The respondent did not file an objection. After considering the motion at our conference on November 17, 2016, we hereby grant the motion and disbar the respondent. The pertinent facts are as follows. The respondent was a member of the bar of this state. On November 17, 2011 he was charged in a sixty-six count indictment filed in the United States District Court for the District of Rhode Island which alleged that the respondent had engaged in an investment scheme to defraud insurance carriers by securing the identities of terminally ill people by making direct material misrepresentations and omissions of fact to them, and then purchasing variable annuities and corporate bonds with death-benefit features that utilized these ill patients as the measuring life. On November 19, 2012, four days into what was anticipated to be a three-month trial the respondent entered a plea of guilty to one felony count of wire fraud, in violation of 18 U.S.C. § 1343, and one felony count of conspiracy, in violation of 18 U.S.C. § 371. The government dismissed the remaining counts of the indictment.
On February 28, 2013, subsequent to the entry of his guilty plea but prior to the imposition of sentence, the respondent filed a motion to vacate his plea. On August 1, 2013, after a four-day hearing, the District Court denied the motion. On December 16, 2013, the respondent was sentenced to a term of imprisonment of seventy-two months on the charge of wire fraud, and sixty months, to be served concurrently, on the charge of conspiracy. He is presently serving that sentence. Restitution has been ordered in the amount of $46,000,000.
The respondent filed an appeal of the denial of his motion to vacate his plea with the United States Court of Appeals for the First Circuit. On January 16, 2014, Disciplinary Counsel filed a petition with this court in accordance with the provisions of Article III, Rule 12 of the Supreme Court Rules of Disciplinary Procedure, requesting that the respondent be suspended from the practice of law pending the outcome of his appeal. The respondent notified this Court through counsel that he had no objection to the petition. Accordingly, on February 20, 2014 this Court entered an order suspending the respondent from the practice of law pending the outcome of his appeal and until further order of the Court.
On December 7, 2015, the United States Court of Appeals issued its opinion affirming the District Court’s denial of the respondent’s motion to vacate his plea. The respondent thereafter filed a petition for writ of certiorari with the Supreme Court of the United States seeking review of the decision of the First Circuit. That petition was denied on May 23, 2016.
The respondent now has exhausted all avenues of appeal, and Disciplinary Counsel’s motion to disbar may therefore be granted. Accordingly, it is hereby ordered, adjudged and decreed that the respondent, Joseph Caramadre, be and he is hereby disbarred from engaging in the practice of law. The effective date of this order of disbarment is retroactive to the date of his suspension, February 20, 2014.